DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 Response to Amendment
The amendment filed 09/07/2022 has been entered. Applicant has amended claims 1, 17, and 22. Claims 1-25 are currently pending in the instant application. Claims 12-21 remain withdrawn. Applicant has not added nor canceled any claims.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/07/2022, with respect to the rejection(s) of claim(s) 1, 17, and 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1 and 22. Ross (US2011/0270221) is used to teach the limitation regarding the repeating pattern with equidistant features as seen in amended claims 1 and 22. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0228035 to Hagihara et al. (hereinafter “Hagihara”) in view U.S. 2014/0276407 to DeVries et al. (hereinafter “DeVries”) and U.S. Publication No. 2011/0270221 to Ross.
Regarding claim 1, Hagihara discloses of an endoscope (Fig. 11- flexible endoscope 40) comprising: 
	a bending section (Fig. 14-bending portion 42); 
	a tip part including a housing supported by the bending section (Fig. 14-distal end portion 41), the housing having a proximal end opposite a distal end and an outer peripheral surface extending between the proximal end and the distal end (Fig. 14-distal end portion 41), the housing also having an outer distal surface at the distal end (Fig. 12-distal end surface 41a); and 
	a camera positioned in the housing and having an optical axis ([0094]- an observation window 51 as an optical member through which photographing light transmits to internal observation means not shown such as CCD or CMOS), 
	wherein the housing includes a camera viewing area that is transparent and traversed by the optical axis (Fig. 14- third hydrophilic portion 49; [0097]- a third hydrophilic portion 49 that is film-formed on an outer circumferential surface of the distal end portion 41 as shown in FIG. 14), and 
	wherein the housing also includes a textured area (Fig. 14-a second hydrophilic portion 48) formed on the outer distal surface surrounding the camera viewing area ([0096]- a second hydrophilic portion 48 that is film-formed on the entire area of the distal end surface 41a), 
Hagihara does not expressly teach the textured area comprising a first regulated pattern of outwardly extending protrusions, the first regulated pattern comprising a repeating pattern molded or stamped onto the housing to provide hydrophobicity, the repeating pattern comprising features equidistant in at least one predetermined direction.
However, DeVries teaches of an analogous endoscopic device including the textured area ([0026]- micropatterned polymer coating, as used herein, may refer to a separately manufactured polymer material that is applied to a surface or may refer to a polymer material that is manufactured simultaneously with the surface or may refer to a medical device surface) comprising a first regulated pattern of outwardly extending protrusions (Fig. 26; [0097]- a micropatterned polymer coating may be structured and arranged to include microfeatures 320 (e.g., micropillars); [0098]- a micropatterned polymer coating may be hydrophilic), the first regulated pattern comprising a pattern molded or stamped onto the housing (Fig. 26-microfeatures 320).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textured area of Hagihara to include a first regulated pattern of outwardly extending protrusions, as taught by DeVries. It would have been advantageous to make the combination in order to increase the surface contact to tissue ([0097] of DeVries).
Additionally, in the same field of endeavor of medical devices, Ross teaches of an analogous surgical device including the textured area comprising a first regulated pattern of outwardly extending protrusions (Fig. 4; [0081]- in the pattern of FIG. 4, there are eight pillars 104 for each pillar 102, and there are eight pillars 102 for the central large pillar 100), the first regulated pattern comprising a repeating pattern (Fig. 4) molded or stamped onto the housing to provide hydrophobicity ([0205]- the physical surface properties of the device may be manipulated to either promote or inhibit transport of material along the surface, such as by controlling hydrophilicity or hydrophobicity), the repeating pattern comprising features equidistant in at least one predetermined direction (see [0077]-[0087]- Structure spacing can be the same, i.e., equidistant).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hagihara as modified by DeVries, so that the first regulated pattern comprises a repeating pattern comprising features equidistant in at least one predetermined direction, as taught by Ross. It would have been advantageous to make the combination in order to control hydrophobicity ([0205] of Ross).
The modified device of Hagihara in view of DeVries and Ross will hereinafter be referred to as modified Hagihara.
Regarding claim 3, modified Hagihara teaches the endoscope of claim 1, and Hagihara discloses further comprising a light source positioned in the housing (Fig. 14; [0094]- illumination windows 52, 53 to irradiate illumination light), wherein the housing includes a light transmission area that is transparent (Fig. 14- illumination windows 52, 53), and wherein the textured area surrounds the light transmission area (Fig. 14- third hydrophilic portion 49; [0096]- a second hydrophilic portion 48 that is film-formed on the entire area of the distal end surface 41a).
Regarding claim 4, modified Hagihara teaches the endoscope of claim 3, and Hagihara further discloses wherein the textured area is located between the camera viewing area and the light transmission area (Fig. 14- second hydrophilic portion 48).
Regarding claim 5, modified Hagihara teaches the endoscope of claim 4, wherein the outer distal surface of the housing (Fig. 14) comprises the camera viewing area (Fig.13-observation window 51) and the textured area (Fig. 14- second hydrophilic portion 48; [0096]- a second hydrophilic portion 48 that is film-formed on the entire area of the distal end surface 41a). 
Regarding claim 7, modified Hagihara teaches the endoscope of claim 1, but neither Hagihara nor DeVries expressly teach wherein a distance d between the extending protrusions is in the range between, and including, 50 nm to 2 um.
However, in the same field of endeavor of medical devices, Ross teaches of an analogous surgical device wherein a distance d between the extending protrusions is in the range between, and including, 50 nm to 2 um (Fig. 4; [0078-0080]- pillars 102 of the complex nanotopography of FIG. 4 have a cross-sectional dimension of about 400 nanometers, and pillars 104 have a cross-sectional dimension of about 200 nanometers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extending protrusions of the endoscope of modified Hagihara to have a distance d between the extending protrusions in the range between, and including, 50 nm to 2 um, as taught by Ross. It would have been advantageous to increase the surface energy ([0101] of Ross). Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I)).
Regarding claim 8, modified Hagihara, teaches the endoscope of claim 7, but neither Hagihara nor DeVries expressly teach wherein a distance d between the extending protrusions is in the range between, and including, 200 nm to 300 um.
However, in the same field of endeavor of medical devices, Ross teaches wherein a distance d between the extending protrusions is in the range between, and including, 200 nm to 300 um (Fig. 4; [0078-0080]- pillars 102 of the complex nanotopography of FIG. 4 have a cross-sectional dimension of about 400 nanometers, and pillars 104 have a cross-sectional dimension of about 200 nanometers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified extending protrusions of the endoscope of modified Hagihara, to have a distance d between the extending protrusions in the range between, and including, 200 nm to 300 um, as taught by Ross. It would have been advantageous to increase the surface energy ([0101] of Ross). Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I)).
Regarding claim 9, modified Hagihara, teaches the endoscope of claim 7, but neither Hagihara nor DeVries expressly teach wherein the textured area comprises a second regulated pattern of outwardly extending protrusions disposed between the outwardly extending protrusions of the first regulated pattern, and a distance d' between the outwardly extending protrusions of the second regulated pattern is less than or equal to 740 nm.
However, in the same field of endeavor of medical devices, Ross teaches wherein the textured area comprises a second regulated pattern of outwardly extending protrusions (Fig. 4-pillars 102) disposed between the outwardly extending protrusions of the first regulated pattern (Fig. 4-pillars 104), and a distance d' between the outwardly extending protrusions of the second regulated pattern is less than or equal to 740 nm (Fig. 4; [0078-0080]- pillars 102 of the complex nanotopography of FIG. 4 have a cross-sectional dimension of about 400 nanometers, and pillars 104 have a cross-sectional dimension of about 200 nanometers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Hagihara, to include a second regulated pattern of outwardly extending protrusions with a distance d' between the outwardly extending protrusions of the second regulated pattern being less than or equal to 740 nm, as taught by Ross. It would have been advantageous to increase the surface energy ([0101] of Ross). Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I)).
Regarding claim 10, modified Hagihara, teaches the endoscope of claim 9, but neither Hagihara nor DeVries expressly teach wherein the distance d' between the outwardly extending protrusions of the second regulated pattern is less than or equal to 380 nm.
However, in the same field of endeavor of medical devices, Ross teaches wherein the distance d' between the outwardly extending protrusions of the second regulated pattern is less than or equal to 380 nm (Fig. 4; [0078-0080]- pillars 102 of the complex nanotopography of FIG. 4 have a cross-sectional dimension of about 400 nanometers, and pillars 104 have a cross-sectional dimension of about 200 nanometers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Hagihara, to utilize a distance d’ of less than or equal to 380 nm, as taught by Ross. It would have been advantageous to increase the surface energy ([0101] of Ross). Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I)).
Regarding claim 11, modified Hagihara, teaches the endoscope of claim 10, but neither Hagihara nor DeVries expressly teach wherein the distance d' between the outwardly extending protrusions of the second regulated pattern is in a range from, and including, 200 nm to 300 nm.
However, in the same field of endeavor of medical devices, Ross teaches wherein the distance d' between the outwardly extending protrusions of the second regulated pattern is in a range from, and including, 200 nm to 300 nm (Fig. 4; [0078-0080]- pillars 102 of the complex nanotopography of FIG. 4 have a cross-sectional dimension of about 400 nanometers, and pillars 104 have a cross-sectional dimension of about 200 nanometers). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Hagihara, to include distance d' being in a range from, and including, 200 nm to 300 nm, as taught by Ross. It would have been advantageous to increase the surface energy ([0101] of Ross). Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I)).
Regarding claim 22, Hagihara discloses a housing for a tip part of an endoscope (Fig. 14-distal end portion 41), the housing comprising: 
	a proximal end (Fig. 14-distal end portion 41); 
	a distal end opposite the proximal end (Fig. 14-distal end portion 41); 
	a circumferential wall having an outer peripheral surface extending between the proximal end and the distal end (Fig. 14-distal end portion 41; see examiner’s annotated Fig. 41); and 
	a distal wall at the distal end (Fig. 13-distal end surface 41a), the distal wall having an outer distal surface (Fig. 13-distal end surface 41a), 
	wherein the distal wall includes a camera viewing area that is transparent (Fig. 14-observation window 51) and a textured area (Fig. 14-a second hydrophilic portion 48) formed on the outer distal surface surrounding the camera viewing area ([0096]- a second hydrophilic portion 48 that is film-formed on the entire area of the distal end surface 41a), the textured area comprising a first regulated pattern of outwardly extending protrusions, the first regulated pattern comprising a repeating pattern molded or stamped onto the housing to provide hydrophobicity, the repeating pattern comprising features equidistant in at least one predetermined direction.
Hagihara does not expressly teach the textured area comprising a first regulated pattern of outwardly extending protrusions, the first regulated pattern comprising a repeating pattern molded or stamped onto the housing to provide hydrophobicity, the repeating pattern comprising features equidistant in at least one predetermined direction.
However, DeVries teaches of an analogous endoscopic device including the textured area ([0026]- micropatterned polymer coating, as used herein, may refer to a separately manufactured polymer material that is applied to a surface or may refer to a polymer material that is manufactured simultaneously with the surface or may refer to a medical device surface) comprising a first regulated pattern of outwardly extending protrusions (Fig. 26; [0097]- a micropatterned polymer coating may be structured and arranged to include microfeatures 320 (e.g., micropillars); [0098]- a micropatterned polymer coating may be hydrophilic), the first regulated pattern comprising a pattern molded or stamped onto the housing (Fig. 26-microfeatures 320).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textured area of Hagihara to include a first regulated pattern of outwardly extending protrusions, as taught by DeVries. It would have been advantageous to make the combination in order to increase the surface contact to tissue ([0097] of DeVries).
Additionally, in the same field of endeavor of medical devices, Ross teaches of an analogous surgical device including the textured area comprising a first regulated pattern of outwardly extending protrusions (Fig. 4; [0081]- in the pattern of FIG. 4, there are eight pillars 104 for each pillar 102, and there are eight pillars 102 for the central large pillar 100), the first regulated pattern comprising a repeating pattern (Fig. 4) molded or stamped onto the housing to provide hydrophobicity ([0205]- the physical surface properties of the device may be manipulated to either promote or inhibit transport of material along the surface, such as by controlling hydrophilicity or hydrophobicity), the repeating pattern comprising features equidistant in at least one predetermined direction (see [0077]-[0087]- Structure spacing can be the same, i.e., equidistant).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hagihara as modified by DeVries, so that the first regulated pattern comprises a repeating pattern comprising features equidistant in at least one predetermined direction, as taught by Ross. It would have been advantageous to make the combination in order to control hydrophobicity ([0205] of Ross).
The modified device of Hagihara in view of DeVries and Ross will hereinafter be referred to as modified Hagihara.
Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0228035 to Hagihara et al. (hereinafter “Hagihara”) in view U.S. 2014/0276407 to DeVries et al. (hereinafter “DeVries”) and U.S. Publication No. 2011/0270221 to Ross and in further view of U.S. Publication No. 2013/0175720 to Otsuka et al. (hereinafter “Otsuka”).
Regarding claim 2, modified Hagihara teaches the endoscope of claim 1, and although Hagihara further discloses wherein the housing comprises a transparent portion (Fig. 14-observation window 51), and wherein the transparent portion comprises the camera viewing area (Fig. 14-observation window 51), neither Hagihara nor DeVries nor Ross expressly teach wherein the housing comprises an opaque portion, and wherein the opaque portion comprises the textured area.
However, Otsuka teaches of an analogous endoscopic device wherein the housing comprises an opaque portion (Fig. 17-support member 416; [0114]- The support member 416 is formed from optically opaque, for example, black resin, such as polycarbonate (PC)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Hagihara to utilize a housing comprising an opaque portion, as taught by Otsuka. It would have been advantageous to make the combination so unnecessary light is prevented from scattering from the outer circumferential portion of the illumination lens ([0115] of Otsuka).
Additionally, in the same field of endeavor of endoscopy, Devries teaches wherein the portion comprises the textured area ([0033] -use of a micropatterned polymer surface or coating may provide, in one or more embodiments, a non-fouling lens material or a coating for a traditional endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opaque portion of modified Hagihara, as modified by Otsuka, to comprise a textured area, as taught by Devries. It would have been advantageous to make the combination in order to have increased adhesive or friction qualities ([0060] of Devries).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0228035 to Hagihara et al. (hereinafter “Hagihara”) in view U.S. 2014/0276407 to DeVries et al. (hereinafter “DeVries”) and U.S. Publication No. 2011/0270221 to Ross and in further view of U.S. Patent No. 10,182,707 to Kirma et al. (hereinafter “Kirma”).
Regarding claim 6, modified Hagihara teaches the endoscope of claim 4, wherein the outer peripheral surface of the housing comprises and the textured area (Fig. 14- third hydrophilic portion 49), but neither Hagihara nor DeVries nor Ross expressly teach wherein the outer peripheral surface of the housing comprises the camera viewing area.
However, Kirma teaches of an analogous endoscopic device wherein the outer peripheral surface of the housing comprises the camera viewing area (Fig. 1 - side camera 256b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer peripheral surface of the housing of the endoscope of modified Hagihara to include the camera viewing area, as taught by Kirma. It would have been advantageous to make the combination in order to view the internal anatomy of the patient (Col. 1, lines 32-34 of Kirma).
Claims 24 -25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0228035 to Hagihara et al. (hereinafter “Hagihara”) in view U.S. 2014/0276407 to DeVries et al. (hereinafter “DeVries”) and U.S. Publication No. 2011/0270221 to Ross and in further view of U.S. Publication No. 2017/0095242 to Milbocker et al. (hereinafter “Milbocker”).
Regarding claim 24, modified Hagihara teaches the housing of claim 22, but neither Hagihara nor Devries nor Ross expressly teach wherein a distance d between the extending protrusions is constant and in the range between, and including, 200 nm to 300 um.
However, Milbocker teaches of an analogous surgical device wherein a distance d between the extending protrusions is in the range between, and including, 50 nm to 2 um ([0046]- The medium scale protuberances 412 may comprise a height 420 of between 5 to about 25 microns and a diameter 422 of between 5 to about 50 microns).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extending protrusions of the endoscope of modified Hagihara to have a distance d between the extending protrusions in the range between, and including, 50 nm to 2 um, as taught by Milbocker. It would have been advantageous to provide immobilizing or positioning forces to a wet tissue surface while preventing or minimizing damage or trauma to the tissue ([0002] of Milbocker). Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I)).
Regarding claim 25, modified Hagihara teaches the endoscope of claim 1, but neither Hagihara nor DeVries nor Ross expressly teach wherein a distance d between the extending protrusions is constant and in the range between, and including, 200 nm to 300 um.
However, Milbocker teaches of an analogous surgical device wherein a distance d between the extending protrusions is constant and in the range between, and including, 200 nm to 300 um ([0046]- The medium scale protuberances 412 may comprise a height 420 of between 5 to about 25 microns and a diameter 422 of between 5 to about 50 microns).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extending protrusions of the endoscope of modified Hagihara to have a distance d between the extending protrusions in the range between, and including, 50 nm to 2 um, as taught by Milbocker. It would have been advantageous to provide immobilizing or positioning forces to a wet tissue surface while preventing or minimizing damage or trauma to the tissue ([0002] of Milbocker). Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795